Citation Nr: 0916936	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-39 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from May 1975 to 
June 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas.  The Veteran had a hearing before 
the undersigned Board Member in March 2009.  A transcript of 
that hearing is contained in the record.  


FINDINGS OF FACT

1. The Veteran served on active duty for fewer than 90 days.

2. The Veteran did not serve on active duty during a period 
of war.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
VA pension benefits have not been met.  38 U.S.C.A. §§ 
1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In some situations, however, the VCAA does not apply.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the law, and not the underlying facts or 
development of the facts are dispositive in a case, the VCAA 
has no effect on the appeal.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Moreover, VA's General Counsel 
has held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, as here, where it cannot 
be substantiated because there is no legal basis for it, or 
because the undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 
2004).  In this case, as demonstrated below, the law and not 
the facts are determinative.  Thus, a discussion of whether 
VA has fulfilled its duties under the VCAA is unnecessary.

II. Analysis

To be eligible for non-service-connected VA pension benefits, 
a veteran must initially meet certain threshold service 
requirements.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 
3.314(b).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions: (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The Vietnam era is defined as the period beginning on August 
5, 1964, and ending on May 7, 1975, for veterans who did not 
serve in the Republic of Vietnam.  38 U.S.C.A. § 101(29); 38 
C.F.R. § 3.2(f).

VA's determination of whether a veteran's service meets these 
threshold requirements is dependent upon service department 
records verifying the character of a claimant's service.  See 
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  A claim by a claimant whose service department 
records fail to show threshold eligibility lacks legal merit 
or legal entitlement and must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating 
that where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

In this case, the Board finds that the Veteran does meet the 
necessary eligibility requirements for a non-service-
connected pension.  The Veteran's DD-214 states that he 
served on active duty from May 15, 1975, to June 13, 1975, 
which is a period of less than 90 days.  The Veteran is not 
credited with any foreign and/or sea service.  The Veteran's 
active duty service falls outside the periods defined under 
the regulation as periods of war.  38 C.F.R. § 3.2.  Thus, 
the Veteran is not a war-time veteran and his claim must be 
denied as a matter of law.  

The Veteran asserted at his March 2009 hearing that he had 
additional active duty service from June 1975 to July 1977.  
Although this would constitute service for a period of 90 
days or more, attempts to verify this service have failed and 
VA cannot independently establish service dates.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (stating that service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces).   Moreover, 
even if such service was verified, the period of time 
identified by the Veteran falls outside the periods of war 
specified in the statute.  38 C.F.R. § 3.2.  Thus, the 
Veteran would still not be eligible for non-service-connected 
pension benefits.


In sum, the Veteran's claim must be denied as a matter of law 
because his verified active duty service renders him 
ineligible for the claimed benefit. 


ORDER

Entitlement to non-service-connected pension benefits is 
denied.



________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


